Title: From George Washington to Charles Mynn Thruston, 12 March 1773
From: Washington, George
To: Thruston, Charles Mynn



Revd Sir,
Williamsburg 12th March 1773.

   Your favor of the 25th ulto by Mr Watson came duly to hand; in answer to it I must beg leave to inform you, that the short allotment of Land to Mr Andw Wagener was not the result of any determination of the Officers who met at Fredericksburg on the 23d of Novemr (for they had nothing to do, either in settling the proportions, or distributing the Land.) but was a solemn Act of the Govr & Council, on the sixth preceeding (adopted after having a full state of the several advances laid before them, & in my opinion, upon the most just & equitable principles). If Mr Wagener therefore, is injur’d, or thinks himself injured, he must

appeal to that Board as the only Tribunal which can afford him redress.
From your statement of the case, however, it would appear that you have been deceived by Mr Wagener’s representation of this matter—he has been a Culprit in respect to his contributions, from the very beginning as thus. In August 1770 a meeting of all the principal Claimants, was required in Fredericksburg: accordingly Mr Wagener, among others, attended, and exhibiting the nature of his claim, was consider’d as the representative of his uncle Thos Wagener. An advance was then voted—his proportion call’d for—but not paid ’till many months after.
In March 1771 another meeting of the Claimants was summoned in Winchester, (for by, or before this time, it is necessary to be remarked, that our affairs, never in a very promising way, began to grow very alarming, from the sollicitation of a large Grant on the Ohio, by some of the most powerful Men in England, & by Lord Bottetourt, notwithstanding the order of council of the 15th December 1769 expressly forbiding the Surveys to go on) at this meeting, the few that attended maugre all the discouragements, resolved, as the only chance left, to proceed at all hazards to surveying; altho’ they were sensible that the expence would be great, & would inevitably light on their own heads, if it failed; accordingly another sum was voted, & Mr Wagener calld upon in an earnest & pressing manner to advance his proportion: and what has he done? why, not paid one shilling of it to this hour; so that it was not for his nonattendance at Fredericksburg in Novr last (where, give me leave to add, if other business was an excuse for this negligence, no man could plead it with more propriety than myself, having left all my business in Williamsburg undone, by reason of the late coming in of the merchants, in order to be up there.) that he was curtaild of his Land in the first distribution, but, for want of his money to make the Surveys, the effecting of which could not be done without. whether this neglect proceeded from a disinclination to advance more under the circumstances as they then appeared—from disability, or any other cause, his own Breast can best determine; sufficient it is, that he was call’d upon on the 4th of March 1771 to make this deposit, & that it is not done yet:

The Council seeing, & having no reason to disbelieve these things, not only as they respected Mr Wagener, but all others under the like predicament, thought it very just & reasonable, that those who, rather than give up their hopes, had waded thro’ every difficulty & expence, should be first considered, and therefore determin’d (without a dissenting voice, that I have hear’d of) that, of the first Surveys, every one shou’d receive in the proportion he had advanced; being well satisfied that this work could not have gone on without money, & that it never was expected nor could with propriety be expected that I, who had had so much trouble in other respects, was to ride about as a Collector, to receive five pounds of this man, ten pounds of that, & so on; it being sufficient for the Parties to be apprized of their quotas, & to whom to pay it. To what I have here said, I must take the liberty of observing further, by way of explanation of my own meaning & the Councils intention, that my offer which you hint at had no allusion to an alteration of the kind you apply for—for the matter under contemplation at the time of insertg that saving clause, was the quality of the Soil, it being supposed that the difference therein might cause an unequal division, tho’ each man shou’d obtain his quantum of Land.
These, Sir, are facts, & but part of the reasons which govern’d in the determination of this matter, under which you may judge how far Mr Wagener has just cause of complaint. Colo. Fry, Lt Savage &c. have shared the same fate; & Captns Stobo, Vanbraam & others who have contributed nothing, have had no part of the Lands already Survey’d, allowed them, but left to come in at the second distribution, when I dare say the Govr & Council will measure their justice by the same Rule they observ’d upon the last occasion if the same causes prevail; as they are left at large, by the Proclamation of 1754 under which we derive our claim, to divide the Land in any manner they think proper. That Mr Wagener, or the greatest delinquent of the whole shou’d be now ready & willing to pay up their difficiencies, & take a share of the patents, I neither wonder at or doubt; Many men have objections to the purchase of Lottery tickets (in which light this Grant of ours, to the most sanguine of us all, has appear’d) that would be fond enough of partaking in the prizes; but let it be asked, would the deliquents have been ready & willing to have paid up their quotas, if the Scheme had fallen through? (as it

most assuredly would have done if a few had not stood forth in support of the Claim) & where will be the answer? It does not need the gift of prophecy to make it; for if the money could not be got whilst there was the chance of a prize, there wou’d be little hopes of receiving it in case of a Blank.
What kind of Land may be included in the next surveys, I cannot undertake to determine; but should think it hard, if the District allow’d us, never yet half explored, shou’d not be able to afford more than 127,000 acres of good, the quantity now patented. I have rather exceeded the bounds of a letter, by endeavouring to give you some idea of this matter; after which I have only to repeat, that I have no power to redress the complaint, even if I had adjudged it reasonable, which in truth I do not, as I have declared upon this, & shall do upon every other occasion, when call’d upon. Notwithstandg I am informed, that you have been pleased to complain of the advantage which Doctr Craik & I (why not Colo. Fry & Colo. Mercer also) have reaped in a distinct allotment; the reasons of which I endeavour’d, in as clear & distinct a manner as I could to account for; and as far as I was concern’d in the distinction, if it is considered in this light, with openness & candour; with what propriety am I accused then? Did it matter anything, whether Doctr Craik, Mr West or Mr Polson was left out of the large Survey, so far as the general end respecting quantity was answered by it? And if it did not, was there any person better entitled to the indulgence than the Doctor, considered in every point of view? I think not; and admitting that by fixing my Lott in this Survey, & turning others out, the amount of the claims had corrisponded as nearly as now with the quantity of the Survey; was there any reason for doing of it? if not, why shou’d it have happened.
I did not on the one hand, pick the Surveys that were assigned me, either from the excellency of the Land, or convenience of situation; If I had, I should have avoided the largest Tract I now have (composing a full moiety of my quantum) as every inch of it, from the Surveyors account, is subject to be overflowed: nor did I, on the other, object to the fifty thousand on account of the Land, for if I had had my choice of the whole Country, I should have fixed in this Survey; but because I thought (after the Land became patented) if any additional trouble was to be encounter’d (from the strange manner of granting it) it might as well

fall upon others, as me; as my shoulders had supported the whole weight heretofore; and in as much as, I might add without much arrogance, that if it had not been for my unremitted attention to every favourable circumstance, not a single acre of Land would ever have been obtained. I am Revd Sir Your humble Servant

G. Washington

